Citation Nr: 0405190	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for upper back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1999 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.

Although the issue of entitlement to a higher initial 
evaluation for anemia was initially included in the veteran's 
appeal, she withdraw this issue from her appeal following a 
November 2003 decision by a Decision Review Officer granting 
a 10 percent rating for this disability.

The Board notes that the issue of entitlement to service 
connection for numbness of joints was included in the 
Statement of the Case but the veteran indicated in a VA Form 
9 submitted in response to the Statement of the Case that she 
does not experience numbness in her joints.  Consequently, 
the Board has concluded that the veteran is not seeking 
appellate review with respect to this matter.

The veteran was scheduled to testify at a formal hearing at 
the RO in November 2003, but withdrew this request in a 
signed statement, and opted for an informal hearing with a 
Decision Review Officer.


REMAND

The medical evidence reflects that the veteran complained of 
pain of her hips and back in service and has also reported 
such complaints since her discharge from service.  However, 
none of the treatment records adequately identify the 
etiology of the veteran's complaints and the veteran has not 
been afforded a VA examination to determine the nature and 
etiology of any currently present disorders of her hips and 
upper back.  

In light of these circumstances, the Board has concluded that 
further RO actions are warranted before the Board decides 
this appeal.  Accordingly, the case is REMANDED to the RO 
(via the Appeals Management Center in Washington, D.C.) for 
the following action:

1.  The RO should request the appellant 
to provide the names and addresses for 
any health care providers who may possess 
records, not already associated with the 
claims folder, pertaining to post-service 
treatment or evaluation of her for any of 
the disabilities at issue.  

2.  The RO should attempt to obtain any 
pertinent evidence identified by the 
appellant.  In any event, the RO should 
ensure that any more recent VA outpatient 
records pertaining to treatment or 
evaluation of the veteran's disabilities 
are associated with the claims file.  The 
veteran and her representative should be 
informed if the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, and be 
requested to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any chronic 
disorders of her upper back and hips.  
The claims file, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
report.  Any indicated studies should be 
performed.  

Based upon the examination results 
and the claims file review, the 
examiner should provide an opinion 
with respect to each chronic 
disorder of the veteran's hips and 
upper back as to whether it is 
likely, at least as likely as not, 
or less likely than not that the 
disorder is etiologically related to 
the veteran's period of active duty.  

The rationale for each opinion expressed 
must also be provided.

4.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the claims based upon a 
review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


